Exhibit 10.1

 

AGREEMENT

 

AGREEMENT (“Agreement”), dated as of May 14, 2004, by and between New Plan Excel
Realty Trust, Inc., a Maryland corporation (“Company”), and Dean Bernstein
(“Executive”).

 

RECITALS

 

A.            Executive is currently Senior Vice President,
Acquisitions/Dispositions of the Company.

 

B.            The Company and Executive entered into an employment agreement
dated as of September 25, 1998 (as amended and extended, the “Employment
Agreement”).  Pursuant to the terms of the Employment Agreement, the term of the
“Employment Period” under the Employment Agreement expires on December 31, 2004.

 

C.            The Company desires to extend the “Employment Period” under the
Employment Agreement for a

term of two (2) years (i.e., from January 1, 2005 through December 31, 2006) and
otherwise on the same terms and conditions as the Employment Agreement (the
“Bernstein Employment Agreement Extension”).

 

D.            The Executive Compensation and Stock Option Committee of the Board
of Directors of the Company by Unanimous Written Consent dated as of May  , 2004
authorized and approved the Bernstein Employment Agreement Extension.

 

AGREEMENT

 

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree to modify the terms of the Employment Agreement as follows:

 

1.                                       The Employment Period under the
Employment Agreement shall be extended for a term of two (2) years and
accordingly shall expire on December 31, 2006, subject to the extension
provisions contained in Paragraph 2 of the Employment Agreement.

 

2.                                           Except as herein provided, all of
the terms and provisions of the Employment Agreement shall remain unmodified and
in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

 

NEW PLAN EXCEL REALTY TRUST, INC., a
Maryland corporation

 

 

 

 

 

By:

   /s/ Steven F. Siegel

 

 

Name: Steven F. Siegel

 

Title:  Executive Vice President, General Counsel
and Secretary

 

 

 

 

 

DEAN BERNSTEIN

 

 

 

  /s/ Dean Bernstein

 

 

--------------------------------------------------------------------------------